Citation Nr: 1500497	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a depressive disorder prior to August 4, 2010, and entitlement to a rating in excess of 70 percent thereafter. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for stomach cancer.

3.  Entitlement to service connection for a stomach cancer disability, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to August 4, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 (depressive disorder) and February 2012 (stomach cancer) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Louisville, Kentucky.  Jurisdiction of the claims file is currently with the RO in Louisville, Kentucky.  

The Veteran requested a hearing before the RO and the Board; a hearing was originally scheduled for June 2010 before the RO.  The Veteran cancelled this hearing.  An October 2014 hearing was subsequently scheduled before the Board. The Veteran failed to appear.  As such, the Board finds his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  Thus, the Board finds that no hearing is warranted.

In a May 2013 rating decision, the Veteran was granted entitlement to individual unemployability (TDIU), effective August 4, 2010.  However, evidence in the claims file reflects that the Veteran became unemployed as early as 2002.  As such, although the Veteran has not appealed the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider under appeal, the issue of whether entitlement to TDIU is warranted prior to August 4, 2010.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  
FINDINGS OF FACT

1.  From April 1, 2009, the Board finds that the Veteran's depressive disorder resulted in occupational and social deficiencies in most areas.  

2.  In a rating decision issued in June 2008, the RO denied a claim for service connection for a stomach cancer disability, claimed as a gastric carcinoid status post subtotal gastrectomy with Roux-en-Y gastrojejunostomy, essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal the June 2008 decision within one year of being notified.  

3.  The evidence received since the June 2008 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach cancer disability.

4.  Stomach cancer was not shown during active duty; the competent and credible evidence fails to establish an etiological relationship between the Veteran's stomach cancer and his active service, or between his stomach disability and his service-connected GERD. 

5.  Prior to August 4, 2010, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From April 1, 2009, the criteria for a rating of 70 percent rating, but no higher, for a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The June 2008 rating decision that denied a claim for service connection for a stomach cancer disability, claimed as a gastric carcinoid status post subtotal gastrectomy with Roux-en-Y gastrojejunostomy is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the June 2008 denial of a claim for service connection for a stomach cancer disability, claimed as a gastric carcinoid status post subtotal gastrectomy with Roux-en-Y gastrojejunostomy, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Stomach cancer was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected GERD.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  Prior to August 4, 2010, the criteria for a total disability rating based on individual unemployability had been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In the present case, entitlement to service connection for a depressive disorder was granted in a June 2009 rating decision.  The RO assigned an initial 30 percent rating, effective April 1, 2009, the date of the Veteran's claim.  Then, by a March 2011 rating decision, the 30 percent rating was increased to 70 percent, effective August 4, 2010.  

For all periods on appeal, the Veteran's depressive disorder has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 (2014).  Based on a review of the record, the Board finds that a 70 percent rating for his depressive disorder is warranted throughout the entire appeal period.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period.  The evidence prior to August 4, 2010 (the date of his increased 70 percent rating) includes VA treatment records as early as 2006 noting suicidal ideation.  Although this evidence is prior to period on appeal, it demonstrates the severity of the Veteran's symptomatology earlier in the appeal period.  Moreover, letters submitted from family members in 2009 reflect that the severity of the Veteran's depressive disorder was more consistent with a 70 percent disability rating, not a 30 percent disability rating, prior to August 4, 2010.  

Although a June 2009 VA examination appears to reflect milder PTSD symptomatology, the VA treatment records and statements from family are more consistent with a 70 percent disability rating.  Based on these findings, while it is important for the Veteran to understand that not all evidence support this claim, the Board finds that an initial 70 percent rating is warranted, prior to August 4, 2010.

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  While he has severe difficulties with social functioning outside of interaction with family and would likely have extreme difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  The Veteran own statements provide evidence against such a claim.  

Moreover, the Veteran's GAF scores of 58 (June 2009 VA examination), 50 (July 2010 VA examination), 45 (January 2011 VA examination), and 52 (March 2012 VA examination) do not indicate both total occupational and total social impairment.  Rather, they are reflective of serious symptomatology (providing the basis for the 70%).  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and some contact with close relatives.  Thus, while extremely limited he is still able to continue minimal relationships with close relatives.  

Moreover, although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for a depressive disorder have not been met.  See 38 C.F.R. § 4.130, DC 9435.  The Veteran's own statements regarding how his depressive disorder impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected depressive disorder, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's depressive disorder symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

II. New and Material Evidence

A June 2008 rating decision denied a claim for service connection for a stomach cancer disability, claimed as a gastric carcinoid status post subtotal gastrectomy with Roux-en-Y gastrojejunostomy.  At the time of the June 2008 rating decision, the unestablished fact was a nexus between the Veteran's stomach cancer disability and service.  The Veteran did not appeal this decision.  Additionally, no evidence demonstrating a nexus was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the June 2008 rating decision includes lay statements from the Veteran.  Significantly, the Veteran alleges that his stomach cancer is the direct result of ingesting contaminated water at Camp Lejeune, while he was stationed there during active duty.  Personnel records confirm that he was stationed at Camp Lejeune.  For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements regarding the alleged in-service injury are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

III.  Service Connection

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has stomach cancer that is related to service, specifically to the ingestion of contaminated water while stationed at Camp Lejeune, North Carolina.  He has additionally attributed this disability to his service-connected GERD. 

Addressing the question of secondary service connection, a VA examiner noted in November 2011 that the Veteran's gastric carcinoid was not caused by or permanently aggravated by his GERD.  She noted that the American Cancer Society lists as a risk factor for gastric carcinoid as diseases that damage the stomach and decrease the amount of acid.  She noted that GERD is not associated with the lowering of gastric acid.  She noted that the medications for GERD target lowering stomach acid so that there is less to reflux.  The VA examiner noted that from recent data, it appears that the gastric carcinoid situation is stable and the problems he is dealing with are more likely side effects from the surgical procedure.  She advised the Veteran to continue following a gastric bypass diet and eating six small meals per day.  There are no contradictory opinions of record. 

The Board has also considered the statements made by the Veteran relating his stomach cancer to his service-connected GERD.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his stomach cancer.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such stomach pain.  However, because stomach cancer is not the type of disease that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's stomach cancer are found to lack competency and thereby probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for stomach cancer, to include as secondary to service-connected GERD. 

The Board also considers the theory of entitlement to service connection for stomach cancer on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a stomach disability or stomach cancer.  A December 1982 separation examination reflected a normal clinical evaluation of his abdomen and viscera, providing factual evidence against his claim. 

Next, post-service evidence does not reflect complaints of stomach cancer for many years after service discharge.  Specifically, treatment records reflect a diagnosis of a gastric carcinoid tumor in October 2007, with surgery to remove it in February 2008.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his stomach cancer until 2007.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 20 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or a filing claim for his stomach issues for over 20 years following separation from service. 

Moreover, importantly, although he filed service connection claims for GERD, chondromalacia of the bilateral knees and for a right shoulder disorder in July 2004 (clearly indicating that the Veteran did know how to file a claim); it was not until 2008 that he initially filed a claim for stomach cancer.   

The fact that the Veteran was aware of the VA benefits system, but did not file claims for disability benefits for his stomach cancer at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 2004 but did not initially file claims for this problem until 2008.

Had the Veteran been experiencing stomach problems relating to his now diagnosed stomach cancer, at that time, there seems to be no reason why the Veteran would not have also filed a compensation claim for his stomach cancer at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his abdomen and viscera were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of stomach cancer since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of stomach cancer is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include exposure to contaminated water at Camp Lejeune.  

A medical opinion was obtained with respect to this claim.  

After reviewing the Veteran's claims file and performing an examination a November 2011 VA examiner opined that the Veteran's exposure at Camp Lejeune did not cause his gastric carcinoid tumor requiring a subtotal gastrectomy with Roux-en-Y gastrojejunostomy.  

The VA examiner noted that after researching causes of gastric carcinoid with multiple sources, there is no evidence that this is caused by exposure to contaminated water.  The VA examiner noted that the American Cancer Society lists risk factors for gastric carcinoid as genetic (MEN1 syndrome), type 1 neurofibromatosis, and diseases that damage the stomach and decrease the amount of acid.  She noted that she could not find any evidence that exposure to the contaminates in the water at Camp Lejeune, including trichloroethylene and perchloroethylene, and a mixture has been shown to cause gastric carcinoid.  There are no other medical opinions of record. 

The Board has additionally considered a February 2011 statement from the Veteran's VA treating gastroenterologist who noted that the Veteran had been stationed at Camp Lejeune and had concern about possible exposure to contaminated water and subsequent risk for malignancy especially gastric cancer.  

Significantly, the VA treating gastroenterologist did not provide a medical opinion linking the Veteran's current disease to service.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his stomach cancer, or between this disability and his service-connected GERD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of stomach cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In support of his claim, the Veteran has submitted various internet articles generally discussing stomach cancer and its relationship to acid reflux disease, gastric cancer, and carcinoid tumors.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by the May 2011 VA medical opinion. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

IV.  TDIU

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior to August 4, 2010.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  As the Board is granting an increased rating for the Veteran's depressive disorder in the decision above, the Veteran's ratings for his service-connected disabilities (depressive disorder, right knee chondromalacia with arthritis, left knee chondromalacia with arthritis and gastroesophageal reflux disease) met the threshold criteria for consideration of a TDIU, prior to August 4, 2010.  38 C.F.R. §§ 4.16(a).  

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in February 2002.  See VA Form 21-8940.  A review of the Veteran's VA examinations and VA treatment records reflects that the Veteran had a severe occupational impairment or was totally disabled, prior to August 4, 2010, because of his service-connected depressive disorder.  The Veteran is service-connected for a depressive disorder as of April 1, 2009 at a 70 percent disability rating.

Again, while not all evidence support this claim, in light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities, specifically his depressive disorder, were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level, prior to August 4, 2010.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted, prior to August 4, 2010. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

V.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for a stomach cancer disability is being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to his remaining claim (service connection for stomach cancer), the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2011 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records and Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to the Veteran's depressive disorder, he was afforded VA examinations in June 2009, July 2010, January 2011, and March 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected depressive disorder since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Next, with respect to his stomach cancer claim, the Veteran was afforded examinations in April 2008, May 2011 and March 2012.  An etiological opinion was obtained in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for a depressive disorder, since April 1, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  

The claim for service connection for a stomach cancer disability is reopened.

A stomach cancer disability, to include as secondary to service-connected GERD, is denied.

TDIU is granted, beginning April 2009. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


